                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

JAMES STUART and CAREDA
HOOD, individually and on behalf
of all others similarly situated                                                           PLAINTIFFS


v.                                       Case No. 4:14-cv-4001


STATE FARM FIRE AND CASUALTY
COMPANY                                                                                   DEFENDANT

                                                ORDER

        Before the Court is Plaintiffs’ Unopposed Motion for Modification of the Court’s February 6,

2019 Order of Modification as to Order on Motion to Certify Class (ECF No. 162). The Court finds

that no response is necessary and that the matter is ripe for consideration.

        On August 24, 2016, the Court granted Plaintiffs’ motion for class certification. (ECF No.

142). Defendant subsequently appealed that ruling pursuant to the Eighth Circuit pursuant to Federal

Rule of Civil Procedure 23(f). On December 6, 2018, the Eighth Circuit issued its opinion, affirming

the Court’s certification ruling, but modifying the ruling to “exclude those subject to [a class settlement

in Chivers v. State Farm Fire & Casualty Co., No. CV-2010-251-3 (Ark. Cir. Ct.)] from the class

definition.” (ECF No. 159-1, p. 9).     On February 6, 2019, the Court modified its certification ruling

to “expressly exclude from the class definition all plaintiffs who were members of a class settlement

in Chivers v. State Farm Fire & Casualty Co., No. CV-2010-251-3 (Ark. Cir. Ct.).” (ECF No. 161).

        On February 8, 2019, Plaintiffs filed the instant motion, asking that the Court modify its

February 6, 2019 order to remove the newly added exclusion language excluding persons and to,

instead, shorten the Class Period to exclude claims. Plaintiffs explain that the Chivers class period

covered September 6, 1996, through April 30, 2010, and that, under the modification language set out

in the Court’s February 6, 2019 order, a hypothetical person who was a member of the Chivers
settlement class but who possesses another insurance claim against Defendant, arising after the Chivers

class period, would be barred from being a member of the settlement class in this case. To remedy

this, Plaintiffs propose that the Court modify the Class Period to encompass May 1, 2010, through

December 6, 2013, which would exclude the claims of the Chivers class members but not bar those

individuals from pursuing other claims falling outside of the Chivers class period. Plaintiffs state that

this modification conforms with the Eighth Circuit’s directive and that Defendant does not oppose the

request.

        “Federal Rule of Civil Procedure 23(c)(1)(C) permits the court to modify the class definition

before the entry of a final judgment.” Vogt v. State Farm Life Ins. Co., No. 2:16-CV-04170-NKL,

2018 WL 4937069, at *2 (W.D. Mo. Oct. 11, 2018); see also Davoll v. Webb, 194 F.3d 1116, 1146

(10th Cir. 1999) (noting that courts have “broad discretion” to “modify the definition” of a class).

Upon consideration, the Court finds that good cause for the motion has been shown and that the current

class definition should be modified as presently requested. Accordingly, Plaintiffs’ motion (ECF No.

162) is hereby GRANTED. The Court modifies its February 6, 2019 order to reflect that the class

definition in this case is hereby amended to read as follows:

        All persons and entities that received “actual cash value” payments, directly or
        indirectly, from State Farm for loss or damage to a dwelling or other structure located
        in the State of Arkansas, such payments arising from events that occurred between May
        1, 2010 and December 6, 2013, where the cost of labor was depreciated. Excluded from
        the Class are: (1) all persons and entities that received payment from State Farm in the
        full amount of insurance shown on the declarations page; (2) State Farm and its
        affiliates, officers and directors; (3) members of the judiciary and their staff to whom
        this action is assigned; and (4) Plaintiffs’ counsel.

        IT IS SO ORDERED, this 11th day of February, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                United States District Judge




                                                   2
